 1   JAKUB P. MEDRALA, ESQ.
     Nevada Bar No. 12822
 2   The Medrala Law Firm Prof. LLC
     1091 S. Cimarron Road, Suite A-1
 3   Las Vegas, Nevada 89145
     (702) 475-8884
 4   (702) 938-8625 Facsimile
     jmedrala@medralaw.com
 5   Attorney for Plaintiffs

 6
                                   UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
      URSZULA BRUMER, an Individual, and
 9    MALGORZATA KASPRZAK-GUZEK, an                       CASE NO.: 3:17-cv-00576-MMD-WGC
      Individual,
10
                     Plaintiffs,
11                                                            JOINT STIPULATION TO EXTEND
                                   vs.                         TIME TO FILE JOINT PRETRIAL
12                                                                        ORDER
      LAURIE GRAY, an Individual,
13                                                                       (Second Request)
                     Defendant.
14
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs URSZULA
15
     BRUMER and MALGORZATA KASPRZAK-GUZEK, and Defendant LAURIE GRAY, that
16
     the deadline for the parties to file the Joint Pretrial Order be extended until October 31, 2019.
17
            Pursuant to the latest scheduling order dated September 6, 2018 (ECF No. 30), the parties
18
     had to file the Joint Pretrial Order 30 days “after the court enters a ruling on the dispositive
19
     motions, or otherwise by further order of the Court.” Id. at 4.
20

21          On April 8, 2019, the Defendant filed her Motion to Preclude Untimely Disclosed

22   Damages, and Motion for Partial Summary Judgment for Lack of Damages (ECF. 40). This

23   Motion was ruled upon on June 26, 2019 (ECF No. 55), which triggered the parties’ deadline to

24

25                                                    1

26
 1   file the Joint Pretrial Order on July 22, 2019. Through inadvertence, however, which was partly

 2   caused by the Plaintiff’s filing of the Motion in Limine to Exclude Expert Testimony of James S.

 3   Forage, M.D. that is currently pending before the court (ECF No. 56), as well as the change of

 4   the attorneys handling the Defendant’s case, the parties did not file the Joint Pretrial Order to this

 5   day.

 6
            Due to the voluminous documents produced in this case, the parties needed additional
 7
     time to prepare such an order. The parties previously submitted a stipulation extending the time
 8
     for the parties to file the order until October 21, 2019. While the parties have met and conferred
 9
     on two (2) separate occasions regarding the content of the order as well as have exchanged a draft
10
     of the order, due to the voluminous nature of the evidence at issue, additional time is needed for
11
     the parties to consider certain evidence and whether stipulations can be reached.
12
     ///
13
     ///
14

15   ///

16   ///

17
     ///
18
     ///
19
     ///
20

21   ///

22   ///
23

24

25                                                     2

26
 1          For these reasons, the parties respectfully request that the time to file the Joint Pretrial

 2   Order be extended until October 31, 2019.

 3    Dated this 21st day of October 2019.            Dated this 21st day of October 2019.

 4    /s/ Jakub P. Medrala                            /s/ Christina Mundy-Mamer
      _____________________________                   ___________________________
 5    Jakub P. Medrala, Esq.                          M. Caleb Meyer, Esq.
      1091 S. Cimarron Road, Suite A-1                Nevada Bar No. 13379
 6    Las Vegas, Nevada 89145                         Renee M. Finch, Esq.
      Attorney for Plaintiffs                         Nevada Bar No. 13118
 7                                                    Christina Mundy-Mamer, Esq.
                                                      Nevada Bar No. 13181
 8                                                    8945 West Russell Road, Suite 300
                                                      Las Vegas, Nevada 89148
 9                                                    Attorneys for Defendant

10

11

12                                                ORDER

13          Based on the parties’ stipulation, and good cause appearing, IT IS HEREBY ORDERED
     that the time for the parties to file the Joint Pretrial Order be extended to October 31, 2019.
14
            IT IS SO ORDERED.
15
            October 22, 2019
     DATED: __________
16

17
                                                    _____________________________________
18                                                    UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25                                                    3

26
